Name: Commission Regulation (EEC) No 1664/92 of 26 June 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/64 Official Journal of the European Communities 27. 6. 92 COMMISSION REGULATION (EEC) No 1664/92 of 26 June 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 307/92 f), as last amended by Regulation (EEC) No 1580/92 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 307/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1380/92 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 27 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 162, 26. 6 . 1991 , p. 27. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 147, 29. 5 . 1992, p. 15. 0 OJ No L 167, 25. 7 . 1972, p. 9 . (6) OJ No L 201 , 31 . 7 . 1990, o . 11 . O OJ No L 32, 1 . 2. 1992, p. 20. (8) OJ No L 166, 20. 6 . 1992, p. 28 . O OJ No L 266, 28 . 9 . 1983, p. 1 . 27. 6. 92 Official Journal of the European Communities No L 172/65 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts ber 100 kg) Current 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 17,425 26,505 17,425 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 41,02 46,22 846,09 137,58 156,47 15,313 13,712 30 693 3 889,41 2 685,26 5 709,84 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 18,675 27,755 18,675 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 43,96 49,54 906,79 147,45 167,70 16,411 14,706 32 895 4 204,56 2 873,79 5 970,68 No L 172/66 Official Journal of the European Communities 27. 6. 92 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 6 31,371 38,101 19,671 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 46,31 52,18 955,15 155,31 176,64 17,286 15,485 34 649 4 410,04 8 131,37 4 788,04  Portugal (Esc)  Spain (Pta) ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,050930 2,311210 42,206000 6,908540 7,890740 0,767912 0,702138 1 550,61 249,89200 170,41800 129,08700